In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writs; *916Parish of Orleans, Criminal District Court, Div. “J”, No: 375-712; to the Court of Appeal, Fourth Circuit, No. 96KW-0860.
Granted. Judgment of trial court vacated and set aside. Defendant’s stipulation of identity does not preclude the admission of the evidence for other relevant purposes under State v. Prieur, 277 So.2d 126 (La.1973), and La.Code Evid. art. 404(B)(1). Case remanded to trial court for further proceedings.
CALOGERO, C.J., dissents and assigns reasons.
LEMMON, J., dissents for reasons assigned by CALOGERO, C.J.